WALD, Circuit Judge,
dissenting:
I dissent in this case because of my conclusion that several basic legal errors were committed in the course of this nine year license amendment proceeding that cannot be rectified in the new license renewal proceeding or in the “Article 37” license condition proceeding. Before setting these out, I voice an overriding concern about the piecemeal decision-making that took place in this proceeding, and the number of still unresolved legal issues that surfaced, largely because there has been no coherent plan for bringing together all of the agencies and statutory missions concerned with the decision at issue here.
Three separate federal agencies or departments jousted with each other for recognition of their statutory roles in the license amendment proceeding. The Secretary of Interior — albeit belatedly — proposed conditions under § 4(e) of the Federal Power Act to protect the anadromous fish on which the Indian tribes depend for food and commerce. The Commission insisted that he had no right to impose such conditions, only to recommend them; the Commission must have the final say. Much the same debate transpired as to the Secretary of Agriculture’s right to decide if the elevated dam would have an adverse effect on any designated portion of the Skagit River under § 7 of the Wild and Scenic Rivers Act. The Commission refused to consider the Secretaries’ concerns in this proceeding, authorized the increased elevation, and set up a different proceeding under Article 37 of the license1 to consider the § 4(e) conditions. The two Secretaries have told us that they prefer to fight out their jurisdictional disputes in that docket or in the new license renewal proceeding that has just begun, rather than in this case. I do not believe that Congress meant its laws aimed at different interests — energy, environ*58ment, Indian tribal rights — to be disposed of in so fragmentary a manner when they converge on a single project, such as this dam. I believe they can properly be accommodated only in the same basic authorization proceeding.
For example, there is no guarantee that the Commission will rule on Interior’s § 4(e) proposals or Agriculture’s § 7 argument before construction of the elevated dam progresses too far for modifications to be made. Hearings on the license renewal have just started and could take 4-5 years to finish, according to Commission counsel at oral argument; the Article 3? proceeding likewise could take years. If conditions are adopted in either proceeding that will affect the downstream flows, there is evidence already in the record that those conditions might not be able to be accommodated without losing some of the dam’s increased “peaking power”; yet an increase in peaking power was the essential reason for the High Ross proposal in the first place. It is of course possible — and devoutly to be wished — that the ancillary proceedings in which the Secretaries of Interior and Agriculture are vigorously demanding recognition of their statutory concerns could conclude soon enough to permit their outcomes to affect the construction and operation of the elevated dam, and perhaps resolve the documented interim problems affecting downstream flows which are expected during the draining of the reservoir that accompanies initial construction. But were that to happen, it would be luck, not foresight.
Our present energy crisis puts a premium on developing available sources of power as expeditiously as possible. But it is equally true that the energy crisis will probably be with us for years to come, and we can expect to be faced with persistent conflicts between new or expanded sources of energy and their attendant costs in other important resources and values. A 1975 publication of the Brookings Institution, analyzing significant problems for the decade 1975-1985 concluded:2
No matter how appropriate and cost-effective our energy and environmental programs, there will remain some conflict between the demand for energy and environmental protection goals. Only with great caution, however, should we consider sacrificing environmental quality to expand energy supply, given the longer-run implications of such a policy. At any given point, the sacrifices in environmental quality may appear to be marginal; but their cumulative adverse effect over time could be substantial, both on the environment itself and on the values of citizens whose perception of environmental quality is influenced by the environments to which they are accustomed. Progressive environmental degradation over time runs the risk of fostering a cumulative insensitivity to such degradation that would lend a self-fulfilling quality to the prophecies of those who contend that the populace prefers a steady expansion of energy supplies at the cost of continuing erosion of environmental amenities.
Of course, in making the inevitable tradeoff decisions between energy and environment, the courts should not play a major role. We are duly cautioned about that in Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 558, 98 S.Ct. 1197, 1219, 55 L.Ed.2d 460 (1978):
. The fundamental policy questions appropriately resolved in Congress and the state legislatures are not subject to reexamination in the federal courts under the guise of judicial review of agency action . . . Administrative decisions should be set aside . only for substantial procedural or substantive reasons as mandated by statute, Consolo v. FMC, 383 U.S. 607, 620, 86 S.Ct. 1018, 1026, 16 L.Ed.2d 131 (1966), not simply because the court is unhappy with the result reached.
(Emphasis in original.)
Yet, courts must review agency action to insure that congressional intent is honored *59as to all the laws that bear upon a single decision; that task is well nigh impossible when the decision itself is splintered over many dockets. All of the legally critical issues pertaining to High Ross could have and should have been decided in one proceeding, and it is a management fault and a statutory lapse that they were not. It is, I fear, illustrative of recent criticisms on how we manage our limited resources:3
. [PJotentially serious environmental effects that are controllable as a technical matter . . . are now being so badly managed that both energy and environmental values may suffer unnecessarily in the long run
. It is the difficulty of managing these problems rather than the substantive nature of any one of them, that we view as crucial for energy policy
The specific issues on which I dissent are: (a) the Commission’s obligation to consider existing downstream flow problems in making its required § 10(a) finding under the Federal Power Act; (b) the Commission’s failure to consider the merits of the Secretary of Interior’s conditions under § 4(e) of that Act; and (c) the Commission’s obligation to consider the downstream effects of High Ross.4
A. The Commission’s Obligation Under Section 10(a)
Section 10(a) of the Federal Power Act requires a finding by the Commission that the project at issue is “best adapted to a comprehensive plan for improving or developing a waterway” for commerce, water power or recreational and other public uses. 16 U.S.C. § 803(a) (1976) (emphasis supplied). The Commission is given the authority in § 10(a) to require the modification of proposed projects before approving them. Id.
*60The American Intervenors argue that § 10(a) required the Commission to consider existing problems stemming from irregular downstream flows, and proposals for their correction, as part of this amendment proceeding. All parties agree that the Commission would have to consider conditions to alleviate these problems in the new license renewal proceeding and they appear to agree as well that any new adverse effects emanating from the increased elevation would have to be recognized and accommodated in the § 10(a) finding in this proceeding. But the Commission here made the requisite § 10(a) finding principally relying on the fact that the licensee “does not propose any permanent change in the existing flow regime from the Project . . ., i. e., flow releases from Gorge Dam, so that the question of flow releases is not an issue in this proceeding.” J.A. 260 (emphasis supplied; citation omitted).
The construction of the Commission’s statutory responsibility is of dubious validity. The Commission obviously need not reconsider all aspects of Seattle’s initial license and perhaps need not explore every existing detrimental condition on a waterway to comply with § 10(a) in considering an amendment to a project. But where a significant problem is acknowledged — as with the plight of the anadromous fish here — it does not seem to make much sense and is not in accord with the purposes to be served by a § 10(a) finding, to allow the Commission to take new actions which may in whole or in part foreclose other alternatives that would ameliorate these existing problems without regard to the § 10(a) comprehensive plan criteria merely because the licensee does not specifically propose to make an admittedly bad situation still worse.
That is what happened here. By refusing to consider the possibility of improving downstream flows in the amendment proceeding, the Commission in effect ruled, at least temporarily, that § 10(a) does not require any consideration of the way a proposed amendment will or can affect the totality of an integrated waterway project. I do not believe that is a proper construction of § 10(a)’s mandate that no amendment be approved unless it is “best adapted to a comprehensive plan for improving or developing a waterway.”
A decision not to act in such circumstances potentially adversely affects the waterway. The Commission’s failure here to consider correcting the concededly poor downstream flows from Gorge Dam by improving the discharges from High Ross, for example, was a decision to continue the inadequate flows since it is apparent that at least some of the increased water stored in the larger reservoir could have been used to improve the downstream fish habitat through greater or more uniform releases. In sum, I believe the Commission erred in not considering proposals to improve the downstream flows from Gorge Dam as part of its § 10(a) finding.
B. The Commission’s Failure to Consider the Merits of the Secretary of Interior’s Conditions under Section 4(e)
Section 4(e) of the Federal Power Act, 16 U.S.C. § 797(e) (1976), provides that the Commission is to:
[IJssue licenses . . . for the purpose of constructing . . . dams . along, from, or in any of the streams or other bodies of water over which Congress has jurisdiction under its authority to regulate commerce ... or upon any part of public lands and reservations of the United States . . . : Provided, That licenses shall be issued within any reservation only after a finding by the Commission that the license will not interfere or be inconsistent with the purpose for which such reservation was created or acquired, and shall be subject to and contain such conditions as the Secretary of the department under whose supervision such reservation falls shall deem necessary for the adequate protection and utilization of such reservations.
(Emphasis supplied.)
This language clearly required the Commission to make an affirmative finding — as it did — that High Ross will not interfere *61with or be inconsistent with the purposes of the “reservation.”5 But I believe it also required the Commission to consider6 the merits of any conditions proffered by the Secretary of Interior to protect such a reservation before the Commission could make its own § 4(e) finding that the license would not interfere with the reservation.
A brief account of what transpired in the course of the Commission’s consideration of this license amendment proposal is instructive.
Several times over the years of these proceedings the Secretary of Interior proposed specific conditions pursuant to § 4(e) designed to ensure adequate water flow and temperature controls to protect the spawning fish — a cornerstone of the Indian tribes’ livelihood. In May, 1974, for example, the Secretary notified the Commission that Se*62attle’s estimates of minimal environmental effects were “overly optimistic,” and that its plan to protect against fish and wildlife loss was “inadequate and . . . unsatisfactory.” Letter from Under Secretary of the Interior to Kenneth Plumb, Secretary of FPC (May 13, 1974), J.A. 382, 383 [hereinafter May 1974 Interior Letter]. With reference to downstream effects, Interior indicated that the spawning fish population was presently suffering significant losses, primarily from fluctuations in water levels and that low-temperature water released from a deeper Ross Reservoir “would be of serious concern” and could “retard growth” of the young fish, “resulft] in high mortalities” and “dela[y] downstream migration.” Id. at 383-84. Specifically relying on § 4(e), Interior proposed several license conditions intended to help solve these problems. Id. at 385.
In 1976, Interior stated it would expand its § 4(e) conditions to protect the Indians’ fishing rights if the license amendment were approved. Noting that seve-al Indian tribes have treaty-secured fishing rights in the Skagit River below the dam project, Interior protested to the Commission that the impact of High Ross on those fishing rights had not been adequately considered and that the amendment application should be considered in the course of a general review during the relicensing of the project. Letter from Under Secretary of the Interi- or to Kenneth Plumb, Secretary of FPC (Dec. 3, 1976), J.A. 339.
In September 1977 Interior again wrote; it found the record sufficiently developed the problem of young fish being stranded because of poor flows downstream from Gorge Dam, but it proposed further study of how those flows affect spawning. Letter from Deputy Under Secretary of the Interi- or to Kenneth Plumb, Secretary of FPC (Sept. 21,1977), J.A. 365, 366. Interior also proposed several additional § 4(e) license conditions in 1977: (1) mandating the maintenance of minimum water flow, (2) requiring monitoring of water temperature and, if necessary, construction of facilities to prevent temperature changes, (3) requiring maintenance of downstream water levels during construction, and (4) providing for further studies and later revisions of license conditions if necessary. Id. at 367-69.
In August 1978, the Commission issued its final order denying rehearing of its order granting the license amendment. City of Seattle, Dept. of Lighting, Project No. 553, Opinion No. 808-A, August, 1978, J.A. 283. The Commission refused to incorporate the Secretary’s § 4(e) conditions, stating that the “project is needed and should be built.” J.A. 290A. It felt that further delay to consider the § 4(e) conditions would be unwarranted. Conceding that the intervenors’ concerns with downstream effects “raise substantial points,” the Commission nevertheless decided to treat the Secretary’s conditions only as a “recommendation,” id., to be considered in a separate proceeding and to be balanced against energy needs and development of the area for recreational use, id. at 291.
In light of the congressional mandate to the Commission under § 4(e) of the Federal Power Act to make a finding that the raising of the dam would be consistent with the purposes of the reservation within which the dam is located, I believe that the Commission in this proceeding was legally obligated to rule on the merits of the Secretary of Interior’s § 4(e) conditions. In the event that the Commission disagreed with the merits of the Secretary’s conditions, its position on those issues should have been established. I cannot read the statutory mandate otherwise.
C. The Commission’s Obligation to Consider the Downstream Effects of High Ross
I also find the record inadequate to support the Commission’s conclusion that raising the dam would not in any way worsen the existing serious downstream flow problems.7 My reading of the record raises enough serious doubts about the basis of *63the Commission’s finding that no new adverse effects would result to compel my conclusion that the Commission should itself have conducted a further investigation to assure the validity of this vital linchpin of its decision. For if there were substantial new downstream effects with the potential for further damage, the Commission’s determinations under §§ 4(e) and 10(a) of the Federal Power Act were critically flawed. The bases for my doubts in the record about no new effects are set out below. They are sufficiently troublesome that I cannot agree that there is substantial evidence to support the Commission’s finding of no new effects.
It is acknowledged by all parties that the present irregular flows from Gorge Dam have created substantial problems for the anadromous fish and the Indian Tribes who depend on them for sustenance and commercial fishing. A 1947 agreement between Seattle and the Washington State Department of Fisheries requires a minimum discharge from Gorge Dam of 1,000 cubic feet per second (cfs), or the natural river flow, whichever is less. But the record is replete with evidence of young salmon and other anadromous fish fry being stranded and left to die on sandbars and gravel bottoms in the Skagit'below Gorge Dam because of irregular discharges.
The Commission’s persistent posture, of course, is that there is nothing in the record to show that the addition to Ross Dam will make these problems any worse than they are now. This conclusion is largely based on the fact that in its original application for the Ross elevation amendment, Seattle stated it planned no change in the downstream flow regimes from Gorge after the Ross Dam was elevated. J.A. 260. At the time the draft Environmental Impact Statement (EIS) was circulated, however, several Departments (Interior, Agriculture and Commerce) raised questions about the effect of the increased Ross elevation on water flows and fish downstream from Gorge Dam. See American Intervenors (AI) Br., App. A-E. The Forest Service of the Agriculture Department wrote in 1971 that “[o]ur main concern is with the possible effects of the project on flow in the river downstream from the dam,” because the “lower Skagit River” was under study for inclusion in the Wild and Scenic Rivers System. Letter from Acting Associate Deputy Chief, Forest Service, to Kenneth Plumb, Secretary of FPC (July 16,1971), AI Br., App. B. The Commerce Department also objected in 1971:
We believe project-caused sharp flows could interfere with spawning and raising of anadromous fish. This condition could become more severe as thermal power facilities are developed, as the project will be used primarily for peaking power. The project effect on downstream fish production areas should be stated on the applicant’s Environmental Statement.
R. 15708.
In 1972 the Department of the Interior wrote to the Commission, protesting that the draft EIS was not adequate and should be rewritten to take account of possible effects on fish; it stressed further studies were needed to evaluate such effects. R. 15721. Interior cited possible detriments to the downstream fish emanating from the elevated dam because of a possible decrease in the amount of dissolved oxygen, diminished temperatures and an increase of sediment in the downstream flows; it also asked for an assessment of phyloplankton production. Again in 1974 after the final EIS had been circulated, Interior wrote to “oppos[e]” the project “[i]n view of the fish and wildlife losses expected” and the results of the three years of intervening study which were termed “inconclusive” and indicative of the need for “further study.” May 1974 Interior Letter, J.A. 382 & 383. As noted above, Interior then proposed specific conditions under § 4(e) for inclusion in the license.8
The final EIS acknowledged that “during filling . . . , applicant may propose to maintain downstream flows at a lower level than normal. Sustained low flows could *64have an adverse effect on the emergence and rearing of salmonid fry. However, a schedule for reduced flows has not been proposed.” R. 10714. Filling would take approximately two years. Additionally, Interior appended more detailed comments to its May 1974 letter which predicted “substantial siltation, turbidity and associated water quality problems would occur, which would have an adverse effect on aquatic resources not only in the existing reservoir but downstream as well” during the construction and clearing of lands for the newly enlarged reservoir.9 AI Br., App. A, comments at 8. Interior also evidenced concern about other potential downstream problems that might be “amplified” by the raising of the dam:
We are concerned also about potential temperature problems occurring in flow releases from the system if the project is constructed. Studies by Licensee’s consultants indicate that unusually cold water could be released from the system, thereby affecting anadromous fish egg and fry survival downstrea n. Cold water temperatures, below that normally tolerated by salmon and steelhead trout, will retard egg and fry development and, if low enough, can cause mortalities. This in combination with irregular flow releases could decimate the important anadromous stocks of the Skagit River. Irregular releases from the Ross System will continue to be a problem downstream with or without the project. With the proposed raising of Ross Dam, and planned peak power generation, these problems could be amplified.
Id. at 9.
Despite these apprehensions expressed by the other agencies concerned with the project, the Commission in its decision approving the license summarily dismissed any such effects as unanticipated by Seattle. J.A. 260.10 In 1977 when the ALJ rendered his initial decision, he had stated that the downstream flows would not change, and rejected a request by the Washington Department of Fisheries for mandatory downstream flows. Supp. J.A. 427. The Commission’s July 1977 decision accepted that characterization of the “record” as to both flow and temperature finding that neither would be appreciably affected. J.A. 260.
But in its petition to intervene in August, 1977, Interior again asserted that “[t]he operation of the Skagit River Project could have a detrimental impact on the Skagit River downstream fishery” and that “[wjithout proper conditions . . . , the Tribes’ fishing rights in the Skagit River would be severely impaired.” R. 17071, 17072. The final EIS on this point is some*65what ambivalent, concluding only that the enlargement to Ross Dam “should not be a long-term factor in aggravating or alleviating” the problem of young fish being stranded because of irregular downstream flows. R. 10714 (emphasis supplied).
I thus cannot accept the Commission’s principal reliance on the licensee’s assurances that no downstream changes were anticipated in making its finding that no such changes would occur. The Departments of Interior, Commerce and Agriculture, as well as several state agencies, put the Commission on notice that significantly altered downstream flows were a serious enough possibility that the Commission should have developed the record further.
Serious questions remain unanswered in this record: most pertinently, how longer-lasting peaking at High Ross, which would seem inevitably to result in further irregularities in the discharges from Ross, can have no effect downstream on the Gorge Dam discharges that affect the fish.11 For example, one of Seattle’s principrl witnesses admitted that because of its low storage capacity, increased controls cannot in fact be put upon the downstream flows at Gorge if the Ross discharges do change.12
In denying rehearing the Commission chose its words carefully; because of its importance, the Commission’s reasoning bears repeating:
[t]he record shows that the application for High Ross does not propose any permanent change in the existing flow regime from the Project . i. e., flow releases from Gorge Dam, so that the question of flow releases is not an issue in this proceeding.
J.A. 260 (emphasis supplied; citation omitted). I do not think that finding is sufficient in light of the issues raised in the proceeding or the Commission’s statutory obligations. I believe the Commission was obliged to make findings on what the flow releases from Ross Dam would be during the operational phases of High Ross and how they would affect discharges from Gorge. The Commission should also have *66explored whether the Gorge releases would be significantly affected during the two year period of construction and filling; two years is a long time in the life of anadromous fish. It is entirely possible that such findings might have triggered a determination by the Secretary of Agriculture under the Wild and Scenic Rivers Act that High Ross would affect the position of the Skagit River protected under § 7 of that Act, or made a difference in the Commission’s own findings under §§ 10(a) and 4(e) of the Federal Power Act.
Because of these fundamental errors in the proceedings, I dissent from approval of the license amendment application.

. Article 37 of the license provides:
The licensee shall in connection with the Gorge development, construct, maintain, and operate such protective devices and comply with such reasonable modifications of the project structure and operation in the interests of fish and wildlife resources as may be hereafter prescribed by the Commission upon the recommendation of the Secretary of the Interior, the Washington Department of Fisheries or the Washington Department of Game.


. Roberts & Stewart, Energy and the Environment, in Setting National Priorities: The Next Ten Years 451-52 (H. Owen & C. Schultz ed. 1976).


. Resources for the Future, Energy The Next Twenty Years 26-27 (1979).


. in addition, I do not think the Commission gave adequate consideration under the National Environmental Policy Act to a lower dam alternative. Any study of a 1675' elevation, which would acknowledgedly cause substantially less environmental damage (although the amount is disputed), was dismissed by the Commission as “unwarranted” solely because a 1675' reservoir, even though it would produce the same maximum peaking power as at 1725', could not sustain that peaking capacity for as long a period. J.A. 287. In short, the Commission says the lower dam is not a real “alternative” since it cannot meet Seattle’s peaking power needs in all possible situations.
I do not agree with the Commission that this is the test for assessing alternatives. In the continual balancing process between energy needs and environmental protection, the alternatives within consideration cannot be limited to those that will produce exactly the same energy goals; rather they must include means that may fall somewhat short of producing the same energy ends (within reasonable limits) at the same time they sacrifice less of the environmental goals. Were the Commission’s test here for a reasonable alternative applied generally, defined energy goals of projects need never be adjusted due to environmental damage, the function of the EIS would be so limited as to defy its statutory aim, see 42 U.S.C. § 4332 (1976) (requiring the inclusion of “alternatives to the proposed action” in the EIS), and federal officials need never make the hard decisions balancing energy and environment, once the applicant had decided on the desired energy need.
Although an EIS is not defective because it fails to deal completely with “each and every conceivable variation of the alternatives stated,” Brooks v. Coleman, 518 F.2d 17, 19 (9th Cir. 1975); accord, NRDC v. Morton, 458 F.2d 827, 837-38 (D.C.Cir.1972), here the 1675' reservoir was at least “a colorable alternative,” and the Commission’s perfunctory rejection of it was insufficient, in my opinion, to indicate that its consideration was reasoned and rational. See Aeschliman v. Nuclear Regulatory Commission, 547 F.2d 622, 628 (D.C.Cir. 1976). There are significant unanswered questions as to how much less sustained generating capacity a 1675' dam would produce as well as how badly Seattle needs that extra peaking potential, and what environmental benefits would be achieved by the lower dam. What the record does show is that the 1725' height was chosen 50 years ago — long before environmental concerns had surfaced and without the benefit of 50 years’ experience with varying flows and unpredictable power demands and shortages. While I do not suggest that the Commission was under a duty to evaluate all heights between 1602.5' and 1725', the height of 1675' was an obvious candidate since peak generating capacity is the same there as at the 1725' level.


. By proposing his § 4(e) conditions the Secretary of Interior necessarily assumed that a “reservation” was involved. The definition of the term “reservations” is set out at 16 U.S.C. § 796(2) (1976):
(2) “reservations” means national forests, tribal lands embraced within Indian reservations, military reservations, and other lands and interests in lands owned by the United States, and withdrawn, reserved, or withheld from private appropriation and disposal under the public land laws; also lands and interests in lands acquired and held for any public purposes; but shall not include national monuments or national parks.
In rejecting the Secretary’s proposed § 4(e) conditions (at least in this proceeding) the Commission “assum[edj arguendo that the Tribes’ alleged interests constitute a ‘reservation’ within which the ‘license’ would be issued.” J.A. 260A. Because the court’s opinion does not decide this issue and because it will be involved in the Article 37 and/or license renewal proceedings, I will only point out that there are several possible theories for arguing that the dam here is within a “reservation.”
(1) Ross Dam is located on federal land within the Ross Lake National Recreation Area; the Recreation Area was 98 percent federal land when established in 1968, S. Rep. 700, 90th Cong., 1st Sess. 39 (1967), U.S. Code Cong. & Admin. News 1968, p. 3874. It is separate from North Cascades National Park, which it adjoins, compare 16 U.S.C. § 90 with id. § 90a, and appears to fall under the terms of 16 U.S.C. § 796(2). The Recreation Area extends from the Canadian Border (on both sides of the Skagit River) to several miles below Gorge Dam. See R. 10043. The Tribes’ “usual and accustomed fishing places” on the Skagit River at the signing of the Treaty of Point Elliot “extend [ed] . . upstream to Gorge Dam,” United States v. Washington, 384 F.Supp. 312, 379 (W.D.Wash. 1974), aff'd, 520 F.2d 676 (9th Cir. 1975), cert. denied, 423 U.S. 1086, 96 S.Ct. 877, 47 L.Ed.2d 97 (1976). If the Recreation Area constitutes a reservation, it therefore seems to encompass at least some of those fishing places.
(2) A federal “reservation” includes an implied right to sufficient water to fulfill the purpose of the reservation. Winters v. United States, 207 U.S. 564, 28 S.Ct. 207, 52 L.Ed. 340 (1908). Ross Dam is thus perhaps “within” the reservation consisting of the Indians’ fishing rights below Gorge Dam because Ross Dam is physically “within” the flow of the Skagit River.


. I do not here set out any position on whether the Commission must accept such conditions since that is at issue in the ongoing proceedings and because we have been requested not to do so by the two Secretaries. In my view, however, the proper forum for determining this issue was this proceeding.
Section 4(e) states that “licenses within any reservation . . . shall be subject to and contain such conditions as the Secretary of the department under whose supervision such reservation falls shall deem necessary for the adequate protection and utilization of such reservations [sic] . . 16 U.S.C. § 797(e) (emphasis supplied). The Commission, as noted above, emphasized that Seattle’s license amendment does not propose any permanent change in the releases from Gorge Dam and found there was no basis in the record for concluding that fluctuations in water temperature would increase the death rate of the young fish. J.A. 260-60A. The Commission then simply concluded that it “[did] not agree” with the Indians’ § 4(e) argument and that “[fjurther discussion of the Tribes’ Section 4(e) arguments is therefore unnecessary.” Id. at 260A. It subsequently made the bare § 4(e) finding that the license amendment “will not interfere or be inconsistent with the purpose of [sic] which any reservation was created or acquired.” Id. at 270A.
The Commission has taken the position in the past, however, that conditions proposed by the Secretary are mere recommendations which the Commission is free to disregard if in its judgment they are unwise or unnecessary. Escondido Mutual Water Co., Project No. 176, FERC Op. 36 (Feb. 26, 1979) (slip op. 106-08); see also Pacific Gas & Electric Co., 53 F.P.C. 523 (1975). The Commission’s position on the § 4(e) issue therefore seems clear, despite its failure here to explain why it does not agree with the Indians’ position.


. The Indians and intervenors focused on the legal arguments relating to §§ 10(a) and 4(e) of the Federal Power Act and § 7 of the Wild and Scenic Rivers Act, rather than on the sufficien*63cy of the record. The Indians did not move to reopen the record when they sought to intervene in October, 1976, and the Commission provided that “the Tribes take the record as they find it.” J.A. 251.


. The Department of Interior also noted:
Fish mortalities with minimum stream flows of 1,700 cubic feet per second (cfs) as originally requested by Washington Department of Fisheries have proven to be disturbingly *64high, and a reduction in flow to 1,000 cfs as permitted by Federal Power Commission license has been devastating. Continued stranding losses of salmonid eggs, larvae, and fry could decimate Skagit River salmon and trout stocks. Further, study and analysis is underway to document losses and to provide recommendations for adequate flows. Until more information is available, development of a streamflow compensation plan is impossible.
* * * * * *
The Ross Complex is a barrier to upstream movement of both resident and anadromous species, since fish passage facilities have not been provided. Irregular flows resulting from peak power operation of the Ross Complex has caused annual losses of salmon and trout larvae and fry due to stranding along gravel bars downstream. These losses continue to be a significant problem, and studies leading to a determination of adequate minimum flows are urgently needed.
AI Br., App. A, Comments at 4 & 6.


. The prepared testimony of a witness from the Interior Department at the hearings on the amendment noted the alterations in downstream flows caused by the present Ross Complex, R. 7598-600, and the potential for worse damage from an enlarged Ross Dam caused by lower released-water temperatures. Id. at 7610. That testimony also noted that during the construction and filling periods, “significant losses to fish populations” in the Ross Reservoir could occur. Id. at 7613.


. The Director of the Washington Department of Ecology stated: “[M]y experience over a long career of dealing with such problems leads me to say that when we are interfering with the natural environment, even the most carefully considered positive forecasts must be viewed with skepticism.” R. 7413.


. One witness testified:
. if you were to change the downstream flow regime, you would have a whole different project.
The Environmental Impact Statement was based upon this flow regime not being changed, I would have to know what the change is and how it would affect the project and how it would affect the resource and right down the line.
If there is going to be a change in the flow, this would require a significant change in the Application and a significant change in the Environmental analysis of that application.
R. 8947.


. That testimony was as follows:
Q. In working your computations of the losses under certain conditions have you maximized the use of the downstream reservoirs, or reregulated them in effect?
A. Yes, to the extent that they can be used for reregulating.
Q. And what are the constraints on that use?
A. Well, the main constraint is Gorge, because it is the down-river plant that also is, unfortunately, the bottleneck in the river. And its ability to reregulate is extremely minimal. It amounts to—
Q. When you say amounts to, are you giving me a storage capacity now?
A. Well, I am attempting to. Its only ability to reregulate even limited is, for, say, a 24-hour period. It is not something that you can use for regulating on a 30-day average, because Gorge is built in a canyon where the walls are practically straight up and down, and there is for all intents and purposes, no storage.
Q. Well, we are talking about the short-term periods I think where we are trying to stabilize the low flows, for example.
A. Well, if we are talking on a 4-hour average, Gorge can do some reregulating. But it cannot reregulate entirely the output from the upstream plants.
Q. [I]f the downstream project had more storage capacity then it would be of more use in reregulating the Ross discharge!?]
A. Oh, yes, very definitely.
Q. And if it had more storage capacity, that would decrease the losses that you have computed here for providing the flows which the Fisheries Department has requested!?]
A. Yes. To the extent that we have been able to meet the minimum release clause of your offer, then we would be able to drop the minimum release it would also be the maximum. So that would have a very definite effect on us. But unfortunately, that is not the case with Gorge.
R. 9690-92.